Citation Nr: 1002163	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to 
February 1972 and from January 1973 to July 1991.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which in pertinent part, denied service connection for 
degenerative disc disease of the lumbar spine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his back disability is secondary to 
his service-connected right and left knee disabilities.  The 
Board observes that service connection is warranted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  See 38 C.F.R. § 3.310.  
The United States Court of Appeals for Veterans Claims has 
also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability, and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
sets forth language that requires that a baseline level of 
severity of the nonservice-connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

In this case, the Board finds that the medical evidence of 
record does not adequately permit appellate review of the 
appeal as it pertains to the question of whether the 
Veteran's back disability is causally related to or 
aggravated by his service-connected right and left knee 
disabilities.  

After examining the Veteran in May 2007, the VA examiner 
opined that the Veteran's current lower back disorder was 
less likely than not related to his back condition in the 
military.  Shortly thereafter, the Veteran asserted that his 
altered gait stemming from his service-connected knee 
disability aggravated his lower back disorder. 

In November 2007, the May 2007 VA examiner offered an opinion 
that the Veteran's low back condition is less likely than not 
related to his bilateral knee conditions and that knee 
conditions do not cause spondylosis of L3 with grade I 
spondylolisthesis of L3-4 and severe degenerative disc 
disease of L3, L4 with narrowing anterior spondylosis and 
degenerative joint disease of L5 facet joints.  However, an 
opinion was not offered as to whether the Veteran's service-
connected right and left knee disabilities aggravate the 
Veteran's back disability.  

Furthermore, the 2007 VA opinion was based on diagnoses of 
severe degenerative joint disease (DJD) right knee s/p total 
knee replacement (TKR) and left knee degenerative changes.  
However, medical records reflect that the Veteran underwent a 
left total knee replacement in April 2006.  A medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, an 
additional examination and opinion is needed to address 
medical questions regarding the etiology of the Veteran's 
back disability, including whether the Veteran's back 
disability is proximately due to, or the result of, or 
aggravated by his left knee total replacement.

Additionally, it appears that there may be additional VA 
records not associated with the claims file.  In this regard, 
the Veteran notes that he received treatment regarding his 
back at various VA facilities from 1991 to the present.  See 
statements dated in February 2007 and September 2007.  It 
appears that not all of the identified VA records are 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession, and these records must be considered 
in deciding the Veteran's claim.  As VA has notice of the 
existence of additional VA records, they must be retrieved 
and associated with the other evidence already on file.  
38 C.F.R. § 3.159(c)(2) (2009),  See Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 
(1996);  Robinette v. Brown, 8 Vet. App. 69 (1995).

Lastly, according to a statement received in April 2008, the 
Veteran requested to change his service organization from 
Disabled American Veterans (DAV) to the Vietnam Veterans of 
America (VVA).  However, per a December 2008 request, the 
Veteran's service representative was changed to the Texas 
Veterans Commission (TVC), as verified in his VA Form 21-22 
received December 2008.  The only Statement of Accredited 
Representative in Appealed Case (VA Form 646) in the claims 
folder (dated December 2008) is signed by a representative 
with the VVA.  While the VVA filed a VA Form 646, the Veteran 
has not filed a new VA Form 21-22 naming VVA as his 
representative in this appeal.  It appears that there is no 
statement in the claims folder from the Veteran's current 
representative, the Texas Veterans Commission.  In fact, it 
is unclear if the TVC local representative has received any 
opportunity to review the case prior to it being sent to the 
Board.  

VA regulations specify an appellant's rights to 
representation.  See 38 C.F.R. § 20.600 (an appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person).  If the benefit sought remains 
denied, the RO should ensure that the Veteran's duly 
appointed attorney is provided with a copy of the SSOC 
readjudicating the claim, and afforded the opportunity to 
provide argument on the Veteran's behalf.  In the interest of 
due process and fairness, this must be done prior to 
appellate consideration of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional VCAA notice with regard to 
his claim, such as providing him with 
updated notice of what evidence has 
been received and not received by VA, 
as well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law. See generally 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 
3.159.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records should 
be obtained and incorporated in the 
claims folder, to include records 
mentioned in the Veteran's statements 
dated in February 2007 and September 
2007.  The Veteran should be requested 
to sign the authorization for release 
of any private medical records to VA.  
All attempts to procure records should 
be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that 
effect should be included in the claims 
file.  In addition, the Veteran should 
be informed of any such problem.

3.  Then, the Veteran should be 
afforded an additional examination or 
examinations by appropriate physicians 
in order to more accurately determine 
the exact nature and etiology of the 
Veteran's back disability.  The RO/AMC 
is advised that the Veteran must be 
given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims 
file.

Regarding the requested 
opinion/examination, the examiner 
should address the following:

(1) Whether it is at least as likely as 
not (50 percent or better probability) 
that any current back disability is 
related to the Veteran's period of active 
service or is as likely as not related to 
any in-service injury, (2) whether it is 
at least as likely as not (50 percent or 
better probability) that either of the 
Veteran's service-connected right and 
left knee disabilities, to include total 
knee replacements, are causally related 
to any back disability, and/or (3) 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
either of the Veteran's service-connected 
right and left knee disabilities 
aggravated or contributed to or 
accelerated any back disability beyond 
its natural progression.  

If either of the Veteran's service-
connected right and left knee 
disabilities aggravated or contributed to 
or accelerated any pathologic process of 
a back disability, the examiner should 
indicate the degree of the back 
disability of before it was aggravated 
and the current degree of the back 
disability.  

(The examiner should be aware that 
aggravation of a disability requires that 
the disability underwent a permanent 
increase of the severity of the 
underlying pathology of the condition, as 
opposed to a temporary exacerbation or 
intermittent flare-up of the associated 
symptoms.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991)).

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  The examiner's 
opinion should include a full explanation 
as to why he/she agrees or disagrees with 
the May 2007 and November 2007 VA 
opinions of J. Kokel.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

4.  After completing any additional 
notification and/or development deemed 
necessary, readjudicate the claim.  If 
the benefits sought on appeal remain 
denied, the agency of original 
jurisdiction must furnish to the Veteran 
and his representative an appropriate 
SSOC that includes clear reasons and 
bases for all determinations.

Prior to recertification, in accordance 
with applicable procedure, the Veteran's 
current representative must be provided 
an opportunity to submit a VA Form 646 or 
its equivalent.  All efforts made should 
be documented and incorporated into the 
claims file.  

Afford the Veteran and his representative 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  Thereafter, the case 
should be returned to the Board, if in 
order.  The Veteran need take no action 
unless otherwise notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


